NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In the Matter of: ROBERT W. HUNT,       No. 16-55646
M.D., DBA Intercommunity Medical Group,
                                        D.C. No. 2:15-cv-09970-RGK
                Debtor.
 ______________________________
                                        MEMORANDUM*
 PELI POPOVICH HUNT,

                Appellant,

 v.

PETER C. ANDERSON, United States
Trustee; DAVID M. GOODRICH, Chapter
7 Trustee,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peli Popovich Hunt appeals pro se from the district court’s order dismissing

Hunt’s bankruptcy appeal. We have jurisdiction under 28 U.S.C. §§ 158(d) and

1291. We review for an abuse of discretion a dismissal for failure to comply with

a court’s pre-filing order entered against a vexatious litigant. In re Fillbach, 223

F.3d 1089, 1090-91 (9th Cir. 2000). We affirm.

      In her opening brief, Hunt fails to address how the district court erred by

dismissing her bankruptcy appeal for filing the appeal in violation of the district

court’s pre-filing order. As a result, Hunt has waived her challenge to the district

court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues

which are argued specifically and distinctly in a party’s opening brief.”).

      Because we affirm the district court’s order dismissing Hunt’s bankruptcy

appeal, we do not consider her arguments challenging bankruptcy court orders.

      All pending motions are denied.

      AFFIRMED.




                                          2                                    16-55646